


SECOND AMENDED AND RESTATED
THROUGHPUT AGREEMENT
(TUCSON TERMINAL)


This Second Amended and Restated Throughput Agreement (the “Agreement”) is made
and entered into as of September 19, 2013 to be effective as of June 1, 2013
(the “Effective Date”), by and among HollyFrontier Refining & Marketing LLC, a
Delaware limited liability company (formerly Holly Refining and Marketing LLC)
(“HFRM”), HEP Refining, L.L.C., a Delaware limited liability Company (“HEP
Refining”), and Holly Energy Partners - Operating, L.P., a Delaware limited
partnership (the “Operating Partnership”), and amends and restates in its
entirety the First Amended and Restated Throughput Agreement entered into as of
April 1, 2008 (as amended, the “First Amended and Restated Throughput
Agreement”), by and among HFRM, the Operating Partnership, Holly Energy
Partners, L.P., a Delaware limited partnership, HEP Logistics Holdings, L.P., a
Delaware limited partnership, Holly Logistic Services, L.L.C., a Delaware
limited liability company, HEP Logistics GP, L.L.C., a Delaware limited
liability company, Navajo Refining Company, L.L.C., a Delaware limited liability
company (successor to Navajo Refining Company, L.P.), and HollyFrontier
Corporation (formerly known as Holly Corporation), a Delaware corporation. HFRM,
HEP Refining and the Operating Partnership are referred to herein each
individually as a “Party,” and together as the “Parties.”
WITNESSETH:
WHEREAS, the Operating Partnership and HEP Refining currently provide HFRM
certain terminalling services (the “Services”) at HEP Refining’s Tucson,
Arizona, facility (the “Tucson Terminal”) in connection with the receipt,
storage and measurement of Refined Products, which Services are governed by the
Refined Products Pipelines and Terminals Agreement; and
WHEREAS, the Parties desire to enter this Second Amended and Restated Throughput
Agreement to provide for a minimum throughput commitment by HFRM at the Tucson
Terminal and a guaranteed capacity commitment by the Operating Partnership and
HEP Refining at the Tucson Terminal;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree:
1.Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in that certain Amended and Restated Refined Products
Pipelines and Terminal Agreement dated as of December 1, 2009, to be effective
as of February 1, 2009 (as may be amended, modified or supplemented from time to
time, the “Refined Products Pipelines and Terminals Agreement”).
2.Effect on Refined Products Pipelines and Terminals Agreement. The Refined
Products Pipelines and Terminals Agreement shall remain in full force and
effect, and as of the date first written above, as supplemented and amended by
the terms of this Agreement.
3.Guaranteed Throughput.
(a)During the Term of this Agreement (as such term is defined herein), HFRM
shall pay the terminal service fee rate for truck rack deliveries of $0.3827 for
each barrel (the “Terminal Service Fee”) for which Services are provided at the
Tucson Terminal. In addition, HFRM agrees to throughput or cause to be
throughput to the Tucson Terminal an average of eight thousand (8,000) bpd of
Refined Products multiplied by the number of days in a quarter (the “Guaranteed
Throughput”). For the avoidance of doubt, the per barrel fees paid by HFRM with
respect to the barrels throughput to the Tucson Terminal and the Annual Tucson
Fee (defined below) shall apply towards the Minimum Revenue Commitment set forth
in




--------------------------------------------------------------------------------




Section 2(a)(i) of the Refined Products Pipelines and Terminals Agreement, and
as adjusted pursuant to Section (2)(a)(ii) of the Refined Products Pipelines and
Terminals Agreement.
(b)In the event HFRM fails to provide or cause to be provided the Guaranteed
Throughput in any calendar quarter, HFRM shall be billed for and pay for any
difference between the number of barrels actually delivered and the Guaranteed
Throughput at the Terminal Service Fee (the “Deficiency”). HFRM shall pay the
Deficiency to the Operating Partnership within ten (10) days after its receipt
of the bill for the Deficiency.
(c)If HFRM is unable for any quarter to throughput the volumes required to meet
the Guaranteed Throughput as a result of the Operating Partnership’s operational
difficulties, then upon written notice by HFRM to the Operating Partnership, the
Guaranteed Throughput will be reduced for such quarter by an amount equal to the
volume of Refined Products that HFRM is unable to terminal as a result of the
Operating Partnership’s operational difficulties.
4.Guaranteed Capacity. During the Term and subject to the terms and conditions
of this Agreement and the Refined Products Pipelines and Terminals Agreement,
and subject to HFRM’s satisfaction of its obligations hereunder, the Operating
Partnership and HEP Refining, as applicable, shall operate and maintain, or
cause to be operated and maintained, the Tucson Terminal so that at all times
the Tucson Terminal has an available capacity to handle and store at least the
Guaranteed Throughput for the exclusive use by HFRM for itself and for other
shippers with whom HFRM contracts (the “Guaranteed Capacity”). Any such
contracts between any of HFRM and any third party shall be subject to all
relevant terms and conditions that apply to the use of the Tucson Terminal by
HFRM.
5.Continued Terminal Access. During the Term, HEP Refining shall (a) continue,
or cause to be continued, the term (including all available extensions) of the
June 1, 1977 Lease Agreement, November 15, 1977 Supplemental Lease, October 1,
1984 Second Supplemental Lease Agreement, April 1, 1988 Third Supplemental Lease
Agreement, April 1, 1992 Fourth Supplemental Lease Agreement and June 1, 2002
Fifth Supplemental Lease Agreement in effect with SFPP, L.P. and Support
Terminals Operating Partnerships, L.P. (including any successors in interest
thereto) for the property associated with the Tucson Terminal and (b) take any
and all other commercially reasonable actions necessary to maintain, at a
minimum, HEP Refining’s current rights, access and opportunities associated with
the Tucson Terminal.
6.Non-Exclusive Use; Tucson Facility Fee. The Parties agree that (a) HFRM shall
not have the right to the exclusive use of the entire Tucson Terminal but rather
only the right to the exclusive use of the Guaranteed Capacity at the Tucson
Terminal, and (b) from and after the Effective Date of this Agreement, the
annual fee payable for the Guaranteed Capacity shall be $36,000 (the “Annual
Tucson Fee”), subject to annual adjustment on the first day of each Contract
Year commencing July 1, 2014 for changes in the PPI occurring after the
Effective Date of this Agreement, as provided in Exhibit C of the Refined
Products Pipelines and Terminals Agreement.
7.Term of the Agreement. The term of this Agreement shall commence as of the
Effective Date set forth above and terminate at 12:01 a.m. Dallas, Texas time on
the date the Refined Products Pipelines and Terminals Agreement terminates (the
“Term”), it being expressly intended that the term of this Agreement and the
term of the Refined Products Pipelines and Terminals Agreement shall be
coterminous; provided that HFRM shall have the right to extend the Term for ten
(10) years by providing written notice to the Operating Partnership and HEP
Refining of its intent to renew by no later than September 30, 2017, and the
rates for the extended term shall be similarly increased on the first day of
each Contract Year as specified in Section 6 above.

 
2

--------------------------------------------------------------------------------




8.Conforming Amendments to the Refined Products Pipelines and Terminals
Agreement.
(a)Section 2(d) (Facility Expansions and Modifications) of the Refined Products
Pipelines and Terminals Agreement is hereby amended by adding the following
language at the end of the section:
“Notwithstanding the foregoing, with respect to any facility expansions or
modifications to the Refined Product Terminal located in Tucson, Arizona, the
Partnership Entities shall consult with the Holly Entities but the Holly
Entities shall not have consent or approval rights related to any facility
expansions or modifications to the Refined Product Terminal located in Tucson,
Arizona.”
(b)Exhibit C (Fee Schedule) of the Refined Products Pipelines and Terminals
Agreement is hereby amended by deleting Section 8 of Exhibit C in its entirety
and inserting in lieu thereof the following language:
“For the Tucson terminal, effective as of June 1, 2013, the Holly Entities shall
pay an annual fee of $36,000 for the non-exclusive use of the Tucson terminal
facility and a $0.3827 per barrel terminal service fee. The per barrel terminal
service fee shall be adjusted on the first day of each Contract Year commencing
July 1, 2013, and the annual fee shall be adjusted on the first day of each
Contract Year commencing July 1, 2014, in each case by the PPI.”
9.Choice of Law. This Agreement shall be subject to and governed by the laws of
the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.


[Remainder of page intentionally left blank. Signature pages follow.]





 
3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the Effective Date set forth above.
    
HOLLY ENERGY PARTNERS - OPERATING, L.P.
HEP REFINING, L.L.C.


            
By: /s/ Bruce R. Shaw    
Bruce R. Shaw
President





HOLLYFRONTIER REFINING & MARKETING LLC
        
    
By: /s/ Michael C. Jennings    
Michael C. Jennings
Chief Executive Officer and President


ACKNOWLEDGED AND AGREED
FOR PURPOSES OF ACKNOWLEDGING
THE AMENDMENT AND RESTATEMENT OF
THE FIRST AMENDED AND RESTATED
THROUGHPUT AGREEMENT:


HOLLYFRONTIER CORPORATION




By: /s/ Michael C. Jennings    
Michael C. Jennings
Chief Executive Officer and President


HOLLY ENERGY PARTNERS, LP.
By: HEP Logistics Holdings, L.P., its general partner
By: Holly Logistic Services, L.L.C., its general partner
    


By: /s/ Bruce R. Shaw            
Bruce R. Shaw
    President



[Signature page to the Second Amended and Restated Throughput Agreement
(Tucson)]

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED
FOR PURPOSES OF ACKNOWLEDGING
THE AMENDMENT AND RESTATEMENT OF
THE FIRST AMENDED AND RESTATED
THROUGHPUT AGREEMENT AND WITHDRAWAL
OF THE UNDERSIGNED AS PARTIES THERETO:




NAVAJO REFINING COMPANY, L.L.C.




By: /s/ Michael C. Jennings    
Michael C. Jennings
Chief Executive Officer and President




HOLLY LOGISTIC SERVICES, L.L.C.
HEP LOGISTICS GP, L.L.C.


    
By: /s/ Bruce R. Shaw                
Bruce R. Shaw
President




HEP LOGISTICS HOLDINGS, L.P.


By: Holly Logistic Services, L.L.C., its general partner


    
By: /s/ Bruce R. Shaw            
Bruce R. Shaw
    President



[Signature page to the Second Amended and Restated Throughput Agreement
(Tucson)]

--------------------------------------------------------------------------------










ACKNOWLEDGED AND AGREED
FOR PURPOSES OF ACKNOWLEDGING
THE FOREGOING AMENDMENT OF THE
AMENDED AND RESTATED REFINED PRODUCT
PIPELINES AND TERMINALS AGREEMENT:




HEP PIPELINE ASSETS, LIMITED PARTNERSHIP    
By:    HEP Pipeline GP, L.L.C., its general partner
By:    Holly Energy Partners – Operating, L.P.,
                                its sole member    


By: /s/ Bruce R. Shaw            
    Bruce R. Shaw
President


HEP PIPELINE, L.L.C.
HEP MOUNTAIN HOME, L.L.C.
HEP WOODS CROSS, L.L.C.
By:    Holly Energy Partners – Operating, L.P.,
its sole member    


By: /s/ Bruce R. Shaw            
    Bruce R. Shaw
President


HEP REFINING ASSETS, L.P.
By: HEP Refining GP, L.L.C., its general partner
By:    Holly Energy Partners—Operating, L.P.,
its sole member


By: /s/ Bruce R. Shaw            
    Bruce R. Shaw
President



















[Signature page to the Second Amended and Restated Throughput Agreement
(Tucson)]